treatment program, see NRS 193.330; NRS 200.380; NRS 458.320; Houk

                  v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987), and we

                              ORDER the judgment of conviction AFFIRMED.




                                                                                          J.




                  cc: Chief Judge, Eighth Judicial District Court
                       Washoe County Public Defender
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




  SUPREME COURT
          OF
       NEVADA
                                                       2
  (0) 1947A


SERE                                                                   2            5BE